Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in a telephone interview with Dave Divine on 03/15/2022.


1-14. (Canceled).

15.	(Previously Presented) A method for correcting a distorted input image, wherein:
an output image comprises an array of tiles, each tile comprising an array of pixels, and the array of tiles comprises a plurality of vertical sections, each vertical section spanning a plurality of tiles;
an input image space comprises an array of tiles, each tile in input image space corresponding to an output image tile transformed according to a distortion for a portion of an input image corresponding to the tile;
the method comprising: 
receiving a line of input image information of the distorted input image;
storing a line of input image information in an input image buffer, with the line of input image information spanning a line of the input image buffer;
responsive at least in part to receiving the line of input image information, determining the received line of input image information is past a lowest portion of a section of a distorted line;
for each pixel of a line section in an output image corresponding to the section of the distorted line:
determining a corresponding coordinate in input image space based on at least one distortion descriptor for a tile in input image space corresponding to a tile, in output image space, that includes the pixel;

interpolating pixel values at the determined addresses to provide an interpolated pixel value for the output image;
accumulating interpolated pixel values for a line section of the output image; and 
writing the interpolated pixel values to a memory.

16.	(Currently Amended) The [[A]] method according to claim 15 wherein the addresses comprise addresses for a 4 by 4 window of pixels surrounding the determined corresponding coordinate; and wherein the  interpolating pixel values comprises bicubic interpolation.

17.	(Currently Amended) The [[A]] method according to claim 15 wherein the addresses comprise addresses for a two by two window of pixels surrounding the determined corresponding coordinate; and wherein the  interpolating pixel values comprises bilinear interpolation.

18.	(Currently Amended) The [[A]] method according to claim 15, wherein determining that the line of input image information is past the lowest portion of a distorted line section comprises determining that the line of input image information is one row past a lowest portion of a section of a distorted line in the input image.

19.	(Currently Amended) The [[A]] method according to claim 15 wherein each tile comprises an array of n by m pixels, where n is greater than or equal to one and m is greater than one.

20.	(Currently Amended) The [[A]] method according to claim 15 wherein the input image comprises a plurality of color planes, the method comprising performing, in parallel for pixels in separate color planes of the input image, the  determining addresses in the input image buffer and the  interpolating pixel values.

21.	(Currently Amended) The [[A]] method according to claim 20 wherein the input image is in YCC format and wherein the method comprises performing, in parallel for 2 Y pixels and each of a Cr and Cb pixel, the  determining addresses in the input image buffer and the  interpolating pixel values.

22.	(Currently Amended) The [[A]] method according to claim 15 wherein the distortion accounts at least for lens distortion in acquiring the input image.

23.	(Currently Amended) The [[A]] method according to claim 15 wherein each tile of the array of tiles of the output image is equal in size to each other tile of the array of tiles.

24.	(Currently Amended) The [[A]] method according to claim 15 further comprising receiving selection of the method as a mode of operation from among multiple available modes of operation in which the input image is stored in an accessible memory and in which input image information is read from the memory tile by tile.

25.	(Currently Amended) The [[A]] method according to claim 15 further comprising at a  given time storing only a definition of the array of tiles in input image space corresponding to the portion of the input image stored in the input image buffer at the given time.

26.	(Currently Amended) A system arranged to perform the method of claim 15 and comprising:
a grid cache configured to store at least a portion of a definition of the array of tiles in input image space and to provide the at least one distortion descriptor 
a distortion correction core configured to produce the interpolated pixel values; and 
an output unit configured to write the interpolated pixel values to the memory.


an output image comprises an array of tiles, each tile comprising an array of pixels, and the array of tiles comprises a plurality of vertical sections, each vertical section spanning a plurality of tiles;
an input image space comprises an array of tiles, each tile in input image space corresponding to an output image tile transformed according to a distortion for a portion of an input image corresponding to the tile;
the apparatus comprising:
at least one memory comprising an input image buffer and an output image buffer; and
a distortion correction core configured to perform operations of:

receiving a line of input image information of the distorted input image;
storing a line of input image information in the input image buffer, with the line of input image information spanning a line of the input image buffer;
responsive at least in part to receiving the line of input image information, determining the received line of input image information is past a lowest portion of a section of a distorted line;
for each pixel of a line section in the output image corresponding to the section of distorted line:

determining a corresponding coordinate in input image space based on at least one distortion descriptor for a tile in input image space corresponding to a tile, in output image space, that includes the pixel;
determining addresses in the input image buffer for a plurality of pixels in the input image surrounding the determined corresponding coordinate; and interpolating pixel values at the determined addresses to provide an interpolated pixel value for the output image;
accumulating interpolated pixel values for a line section of the output image; and 
writing the interpolated pixel values to a memory.


28.	(Currently Amended) The [[An]] apparatus according to claim 27 wherein the addresses comprise addresses for a two by two window of pixels surrounding the determined corresponding coordinate; and wherein the operation of interpolating pixel values comprises bilinear interpolation.

29.	(Currently Amended) The [[An]] apparatus according to claim 27, wherein determining that the line of input image information is past the lowest portion of a distorted line section comprises determining that the line of input image information is one row past a lowest portion of a section of a distorted line in the input image.

30.	(Currently Amended) The [[An]] apparatus according to claim 27 wherein each tile comprises an array of n by m pixels, where n is greater than or equal to one and m is greater than one.

31.	(Currently Amended) The [[An]] apparatus according to claim 27 wherein the input image comprises a plurality of color planes, the distortion correction core is configured to perform, in parallel for pixels in separate color planes of the input image, the operation of determining addresses in the input image buffer and the operation of interpolating pixel values.

32.	(Currently Amended) The [[An]] apparatus according to claim 31 wherein the input image is in YCC format and wherein the distortion correction core is configured to perform, in parallel for 2 Y pixels and each of a Cr and Cb pixel, the operation of determining addresses in the input image buffer and the operation of interpolating pixel values.

33.	(Currently Amended) The [[An]] apparatus according to claim 27 the operations further comprising receiving selection of  a mode of operation from among multiple available modes of operation in which the input image is stored in an accessible memory and in which input image information is read from the memory tile by tile.

The [[An]] apparatus according to claim 27 the operations further comprising at any given time storing only a definition of the array of tiles in input image space corresponding to the portion of the input image stored in the input image buffer at the given time.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616